Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
beauty
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The specification as filed states that the recited computer program product comprises code storable on any type of storage media, as such the broadest reasonable interpretation of the claimed product includes transitory media such as a signal or carrier wave type of embodiment. The amendment to claim the code means storable on a non-transitory media does not remedy the claimed subject matter as the code means still comprises software per se regardless of the method/manner of embodiment (elucidated infra under the 35 USC 112 heading). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

 
Claims 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, in claims 13, 15 the limitation “A computer program product comprising computer readable code means storable on a non-transitory media which when run in a computer will cause…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims recite a product comprising code means and the code means is modified by the functional language of claims 1 or 8 respectively. As such in a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph the processor disclosed by the specification as filed is read in as the structure for performing the steps of claims 1, 8. Consequently the manner in which the structure, a processor, may be stored, storable, etc. on a memory device such as the recited computer readable medium is unclear and indefinite Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In Examiners opinion a solution to this issue could be effected by removal of ‘means’ from the claims and changing storable to stored. Should Applicant require further clarification of this or any of the issues presented in the office action Applicant is invited to telephone Examiner between the weekday hours of 10AM and 6PM EST.

For further clarification Applicant is invited, urged even, to telephone Examiner between the weekday hours of 10AM and 6PM E.S.T. at (571) 270-3701.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the beat/waveform analysis” in a manner lacking clear antecedent. Appropriate correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 12-16 rejected under 35 U.S.C. 102a1 as being anticipated by Norberg: WO2009/138425A1 (copy provided by Examiner and hereinafter Nor).

Regarding claim 1, 13, 14 
Nor teaches:
A computer-based method, system and coded instruction stored in memory and operative of a processor for recreating a music mix based on a mix instructions file (Nor: pp 2, l 8-16: a mix instruction file comprising audio parameters for the mixing of plural sound files, tracks, etc.), 
wherein the mix instructions file comprises information identifying at least one creation music track used when creating the mix instructions file (Nor: pp 2:8-2:16: e.g. a first music track or tracks used to create a mix, mix instruction file, etc.)
waveform data related to the creation music track (Nor: 2:8-2:16, 9:9-9:16, 10:20-11:14, 13:2-13:20, 14:8-15:29; Fig 2-5: mix instruction and/or setting parameters for the track(s) indicating combination preferences wherein a reference point indicates a particular point in a waveform or segment of a track such as is graphically represented in Fig 4; the system determines waveform data in the form of a plurality of reference time points (or the alternate beats analysis method thereof) indicating time positions related to the reference time positions in the first  music track wherein the  time points are determined based on a plurality of peak or amplitude maxima values, i.e. in this way the reference time point comprises waveform data as defined in ¶ 15 of the instant specification in as much as the data included in the mix instruction file encompasses any representation of the distribution of acoustic energy over time and/or frequency ), and 
control information controlling the playback of the at least one creation music track (Nor: 2:8-2:16, 2:23-2:28: e.g. mix instructions file which designates how to mix the identified music tracks including speed and playback position), said method comprising:
a. Providing a consumption audio music track to be controlled by the control information (Nor: 2:8-2:16, 3:5-3:16, 11:20-12:26; Fig 3, 4:  e.g. an audio track designation to be subjected to mix instructions) 
b. Obtaining waveform data related to the consumption music track (Nor: 2:8-2:16, 3:5-3:16, 3:23-3:30, 10:2-11:14; 11:20-12:2; Figs 2-5: reference time points which indicate an identifiable points or patterns in the track to be used in creation of the mix are read or otherwise determined such as in Fig 3):
c. Comparing waveform data related to the consumption music track to the waveform data related to the creation music track (Nor: 9:26-10:15; Claim 2, 3: reference points in an original music track are compared to reference points in a music track to be used in the creation of the mix)
d. Depending on the result of the comparison, deciding whether to use the consumption music track when reconstructing the music mix (Nor: 5:6-5:10, 5:29-6:4, 11:20-12:2,16:4-16:18; Figs 2-6: creation and consumption music tracks compared, if the consumption track is identified as similar it is used for the mixing, combining, etc.; i.e if a match is found the tracks are compared and the matching consumption track aligned with the creation track and used to create a mix), 
e. If the decision in step d is positive, reconstructing the music mix by applying the control information to the consumption music track (Nor: 11:5-11:13, 11:21-12:27, 16:4-16:18; Fig 2-4: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to create an output music track; i.e a consumption track determined to match is aligned, used to create a mix, etc.).

Regarding claim 2
Nor teaches:
 A method according to claim 1, further comprising 
a. Determining an adjustment of timing and/or gain to be applied to the consumption music track to compensate for a difference between the creation music track and the consumption music track (Nor: 11:5-11:13, 11:21-12:7, 12:20-12:26, 16:4-16:18; Fig 2-4, 6: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to create an output music track)
b. Applying the adjustment to the consumption music track when reconstruction (sic: reconstructing) the music mix (Nor: 11:5-11:13, 11:21-12:7, 12:20-12:26, 16:4-16:18; Fig 2-4, 6: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to redefine the mix instructions and create an output music track; a time adjustment may also comprise speed change operations applied to the track)

Regarding claim 3
Nor teaches:
A method according to claim 1 wherein the mix instructions file comprises information about at least one synchronization point defined for the creation music track and the method comprises the step of searching for at least one point in the consumption music track that is similar to the at least one synchronization point in the creation music track (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5; 16:4-16:18; Fig 2-4, 6; Claim 2, 3: system analyzes and compares two tracks to determine correlations and offsets among reference points for the purpose of synchronizing mix data among the tracks)

Regarding claim 5
Nor teaches:
A method according to claim 1 wherein the comparison of the waveform data further includes providing mix integrity data related to the spectro-temporal energy distribution of a portion of the creation music track and comparing it to the spectro-temporal energy distribution of a corresponding portion of the creation music track (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks which is related to the analysis of a sequence of spectro-temporal, Fourier, FFT, etc. data thereof and operable to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations of offset corresponding to comparisons of peak data and/or beat timing data among the tracks; the determination of amplitude peaks and/or beats is considered related to the spatial-temporal energy distribution and operates to allow a comparison among tracks).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 8, 10, 12, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Norberg: WO2009/138425A1 hereinafter Nor as applied to claims 1-3 supra.
Regarding claim 6
Nor teaches or suggests:
A method according to claim 1, wherein the waveform data are related to a particular portion of the music track, preferably near the beginning of the music track and/or near the end of the music track (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: Examiner considers “near the beginning” to comprise the first half of a music track and “near the end” to comprise the second half of a music track, taken together this comprises analysis of the waveform data of the track, additionally any analysis of reference points would comprise starting with a point either nearer the end of the track or nearer the beginning of the track). Further, Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that analyzing or comparing waveform data of particular portions near the beginning or end of a music track or music tracks would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of determining crossfade points for a music track and would have expected predictable results therefrom.

Regarding claim 7
Nor does not explicitly teach the step of, if the decision in step d is negative, changing the mix to exclude the consumption music track. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that accepting or rejecting a track based on a suitable comparison with another track was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of determining a useful track for substitution such as determining a track with a threshold level of correlation, a track which does not require undue amounts of tempo adjustment, etc. The average skilled practitioner would have expected only predictable results from such an inclusion.

Regarding claim 8, 15, 16
Nor teaches:
A method of creating a music mix instructions file (Nor: pp 2, l 8-16: a mix instruction file comprising audio parameters for the mixing of plural sound files, tracks, etc.),  comprising providing at least one creation music track  (Nor: 2:8-2:16, 3:5-3:16, 11:20-12:26; Fig 3, 4:  e.g. an audio track designation to be subjected to mix instructions) and including in the mix instructions file control information controlling the playback of the at least one creation music track (Nor: 2:8-2:16, 9:9-9:16, 10:20-11:14, 13:2-13:20, 14:8-15:29; Fig 2-5: mix instruction and/or setting parameters for the track(s) indicating combination preferences wherein a reference point indicates a particular point in a waveform or segment of a track such as is graphically represented in Fig 4; the system determines waveform data in the form of a plurality of reference time points or beats thereof indicating time positions related to the time positions of audio beats in the first and a second music track and includes a vector of beat time positions in the mix instruction file wherein the beats or time points are determined by generating a FFT, converting the FFT to a periodogram and resolving a hash or sub-fingerprint based thereon, i.e. in this way the beat or reference time point comprises waveform data as defined in ¶ 15 of the instant specification in as much as the data included in the mix instruction file encompasses any representation of the distribution of acoustic energy over time and/or frequency ), 
further comprising identifying integrity data related to the creation music track (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks which is related to the analysis of a sequence of spectro-temporal, Fourier, FFT, etc. data thereof and operable to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations corresponding to comparisons of peak data and/or beat timing data among the tracks) and storing said integrity data in association with the mix instructions file (Nor: 2:8-2:16, 9:9-9:16, 10:20-11:14, 13:2-13:20, 14:8-15:29; Fig 2-5: amplitude peaks stored as part of mix instruction file), wherein the step of identifying integrity data comprises performing a waveform analysis of the creation music track and including information from the waveform analysis in the integrity data Nor: 2:8-2:16, 9:9-9:16, 10:20-11:14, 13:2-13:20, 14:8-15:29; Fig 2-5: as waveform data is defined by the specification as encompassing any representation of the distribution of acoustic energy over time and/or frequency, the identification of reference time or beat points comprises waveform analysis by which a first and second track are compared by determination of waveform data in the first file and comparing same with a suitable second file for the purpose of paying out a mix of a plurality of tracks in concert with mix data in the mix instruction file; see at least figures 2, 3).
In as much as the recited inclusion of beat analysis potentially comprises a separate embodiment from the determination, comparison and inclusion of compared waveforms discussed in the rejection to claims 1, 8, etc. it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include both taught analysis methods in the analysis of a creation or consumption music track as well as in the generation of mix instruction data. The average skilled practitioner would have been motivated to do so for at least the purpose of more thoroughly analyzing and verifying the creation and consumption track respectively and would have expected only predictable results therefrom

Regarding claim 10
Nor teaches or suggests:
A method according to claim 8, wherein the information from the beat/waveform analysis comprises information about one or more synchronization points identified in the creation music track  (Nor: 6:11-6:12, 13:7-13:15; Claim 5: Nor teaches a beat analysis performed to determine reference point or segment of an audio track both as well known and as operative within the Nor system and method; Nor teaches the inclusion of beat analysis as a part of determining the timings for the creation track and inclusion of same in the mix information for alignment of the consumption track(s) thereto); please see claim 3, 8 supra, claim 10 is considered obvious for similar reasons.

Regarding claim 12
Nor teaches:
A method according to claim 8, further comprising providing mix integrity data related to the spectro-temporal energy distribution of a portion of the creation music track including information about the spectro- temporal energy distribution in the integrity data (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing a sequence of spectro-temporal, Fourier, FFT, etc. data thereof and operate to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations corresponding to comparisons of peak data and/or beat timing data among the tracks; plural peak point and timing data is considered information about the spectro-temporal energy distribution).

Claims 4, 11 rejected under 35 U.S.C. 103 as being unpatentable over Norberg: WO2009/138425A1 hereinafter Nor as applied to claims 1-3, or as applied to claims 8, 10 supra and further in view of O’Dwyer: 201001232536.

Regarding claim 4
Nor teaches:
A method according to claim 1, wherein the comparison of the waveform data further includes providing mix integrity data related to the position of at least one transient in the creation music track, identifying a corresponding transient in the consumption music track and comparing the positions of the transient in the two music tracks (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5, 16:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing Fourier data thereof and operate to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations corresponding to comparisons of peak data and/or beat timing data among the tracks).
Nor does not explicitly discuss transients.
In a related field of endeavor O'Dwyer teaches a system and method for receiving and analyzing waveform data representing a particular music piece and mapping timing, encoding, markers, etc. to a midi encoding of the analyzed data, wherein transient data is referenced to a sync marker(s) and used to synchronize a midi track with an audio waveform based on determined transients (O'Dwyer: ¶ 101-110; 128-134; Fig 1, 2B; Claims 1-3, 7, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the detection of transients similar to that suggested by O'Dwyer to analyze the Nor taught audio files for transient point. The average skilled practitioner would have been motivated to do so for the purpose of determining offset values based on detection of the transients in a creation and consumption file such that the consumption file can be subject to the mix instructions created with respect to the creation file and would have expected only predictable results therefrom.

Regarding claim 11
Nor in view of O'Dwyer teaches or suggests:
A method according to claim 8, further comprising identifying the position of at least one transient in the creation music track, and including information about the position in the integrity data (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5, 16:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing Fourier data thereof and operate to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations corresponding to comparisons of peak data and/or beat timing data among the tracks). The claim is considered substantially similar and thus obvious over Nor as modified by O'Dwyer as addressed in the independent claim and in claim 4.


Response to Arguments

Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. Particularly, Applicant argues a difference of intended use between the instant application and the Norberg reference, holding that the instant application distinguishes  recreating a music by means of a mix instruction file that has been created using specific music tracks while using other files comprising the same or other versions of the same music tracks. Applicant next argues that the instant claimed mix instructions file comprises waveform data related to a creation music track; the obtaining of waveform data related to a consumption music track and comparing waveform data related to the two music tracks thereafter reconstructing the music mix only in the event of a positive decision step. Applicant points out that “the term waveform data is defined as encompassing any representation of the distribution of acoustic energy over time and/or frequency (discussed in ¶ 15 of the instant specification “Waveform data encompasses any representation of the distribution of acoustic energy over time and/or frequency. And as such Applicant holds that Norberg does not anticipate the instant claims. 
Examiner respectfully disagrees. The Norberg invention is disclosed as facilitating the sharing of mix instructions files by taking into account timing differences between different files holding the same audio information. Examiner considers this intent substantially similar to the recreating of a music mix by means of a mix instructions file that has been created using specific music tracks while using other files comprising the same or other versions of the same music tracks performed by the instant claimed invention. To this end Norberg uses a mix instruction file (Nor: 1:20-2:16). The mix instruction file is disclosed as comprising a plurality of reference time points and/or segments (Nor: 9:9-9:11, 10:20-11:14; Fig 2). The reference time points and segments of the mix instruction file comprise ‘any representation of the distribution of acoustic energy over time and/or frequency,’ i.e. the mix instruction file contains a listing of maximum amplitudes at particular time points (Nor: 13:2-13:16). As such Norberg teaches inclusion of representations of the distribution of acoustic energy over time and/or frequency,” i.e. ‘waveform data,’ related to a first, creation, music track. Norberg also teaches the obtaining of waveform data related to a second, consumption music track (Nor: 9:26-10:15; Claim 2, 3: reference points in an original music track are compared to reference points in a music track to be used in the creation of the mix). Norberg further teaches the step of comparing of the waveform data related to the two music tracks (Nor: 5:6-5:10, 5:29-6:4, 9:26-10:15, 11:20-12:2,16:4-16:18; Fig 2, 3; Claim 2, 3: reference points in an original music track are compared to reference points in a music track to be used in the creation of the mix); determining to combine the tracks based on a result of the comparison (Nor: 5:6-5:10, 5:29-6:4, 11:20-12:2,16:4-16:18; Figs 2-6: creation and consumption music tracks compared, if the consumption track is identified as similar it is used for the mixing, combining, etc.; i.e if a match is found the tracks are compared and the matching consumption track aligned with the creation track and used to create a mix); thereafter and depending on the comparison reconstructing the music mix only in the event of a positive decision step (Nor: 5:6-5:10, 5:29-6:4, 11:5-12:7 16:4-16:18; Figs 2-4, 6: creation and consumption music tracks compared, if the consumption track is identified as a match it is used for the mixing, combining, etc.). Applicant’s argues that the Norberg mix instruction file does not comprise waveform data as it is not a distribution. Examiner respectfully disagrees. As shown supra Norberg at least discusses the mix instruction file comprising a plurality of reference time points, the time points a mapping of maximum amplitudes to time and/or beat points to time and as such comprise a representation of the distribution of acoustic energy over time and/or frequency. Applicant argues that the decision to reconstruct a mix is not based on the comparison. Examiner respectfully disagrees. As shown supra Norberg determines a match and creates a mix based on the filed determined to match. As such Applicant’s arguments with respect to claim 1 are not persuasive and claims 1-7 not allowable. In as much as Applicant’s arguments with respect to claim 8 iterate the claim 1 arguments they are similarly not persuasive. As such claims 8, 10, 12, 15, 16 are not allowable
Regarding claims 4, 11 Applicant additionally argues that O’Dwyer is not suitable for combining with Norberg, holding that O’Dwyer does not disclose music mix instructions file comprising waveform data related to music tracks - the step of comparing waveform data related to the two music tracks - the decision step of step d and the step of reconstructing the music mix only if the decision is positive. As has been shown supra Norberg meets these limitations. Applicant additionally argues there is nothing in Norberg or O'Dwyer to suggest waveform data could be used to compare and identify music tracks and objects to the extension of waveform analysis to O’Dwyer. Examiner respectfully disagrees. O’Dwyer shows a method of analyzing a file for transients and using timing data related thereto (O'Dwyer: ¶ 101-110; 128-134; Fig 1, 2B; Claims 1-3, 7, 8). As Examiner has found above the analysis of a sound file for transients as taught by O’Dwyer would be pliant to inclusion within the Norberg taught system and method as a means by which to generate timing based mix instructions for inclusion in the mix instruction file and as such would have comprised an obvious inclusion. Nevertheless including all of the O’Dwyer taught method with the Norber method would have also met the claim as the MIDI files necessary to the final steps of the O’Dwyer method indeed comprise a “representation of the distribution of acoustic energy over time and/or frequency.” As such Applicants arguments regarding claims 4, 11 are not persuasive and the claims are not allowable.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654